On authority of Beach v. Union Gas  Electric Co., 130 Ohio St. 280, paragraph three of the syllabus; *Page 30 Bloom v. Holzhauer, 119 Ohio App. 139 (motion to certify the record overruled December 18, 1963); and Hennon v. BernardConstruction Co., 120 Ohio App. 157, paragraph one of the syllabus, and also page 159, the judgment of the trial court in overruling the motion permitting the substitution of the name "The Isaly Dairy Company" for the name "The Isaly Dairy Company of Pittsburgh" should be affirmed.